DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/30/2020.  Claim 1 is pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the most relevant to the claimed invention.
Martel et al. (US 10,659,178) discloses a fronthaul monitoring system (FIG. 1; 10 and corresponding description begins in column 4, line15 and thereinafter) comprising a baseband unit (BBU) 18, remote radio heads (RRUs) (12, 14, 16) connected to the BBU via a common public radio interface (CPRI) panel 20 providing optical fiber connectivity for the fronthaul monitoring system 10.  In addition, Martel et al. also discloses that the panel 20 enables the fronthaul monitoring system 10 to perform radio frequency analysis testing by tapping a portion of the optical RF signal between a particular RRH 12, 14, or 16 and the BBU 18 as depicted in FIG. 8 and described in column 12, line 28 and thereinafter.  Nevertheless, Martel et al. appears to fail to teach, suggest or render obvious the claimed invention having novel and unobvious limitation of calculating an attenuation on an optical link from a base band unit to a radio remote unit and vice versa using formula (1) having all recited parameters as clearly stated in the claim and analyzing and optical transmission fault and giving the state warnings having all recited optical power thresholds and attenuation thresholds as specifically stated in the claim.
Cotanis (WO 2016/054183) discloses a cloud-based wireless network (FIG. 1B) having base band unit (105B), radio remote heads (RRHs) 150B, and a cloud network optimization module having a monitor module to monitor a set of performance indicators associated with a wireless network provider system.  In addition, the cloud network optimization module also includes a detector module configured to detect an operational condition of the wireless network provider system based on at least one value associated with the set of performance indicators at a time as depicted in FIG. 2 and described in paragraph [1033] and thereinafter.  Nevertheless, Cotanis appears to fail to teach, suggest or render obvious the claimed invention having novel and unobvious limitation of calculating an attenuation on an optical link from a base band unit to a radio remote unit and vice versa using formula (1) having all recited parameters as clearly stated in the claim and analyzing and optical transmission fault and giving the state warnings having all recited optical power thresholds and attenuation thresholds as specifically stated in the claim.
Moreover, additional relevant references are also considered and listed hereinbelow.  They too appear to fail to teach, suggest or render obvious the claimed invention having novel and unobvious limitation of calculating an attenuation on an optical link from a base band unit to a radio remote unit and vice versa using formula (1) having all recited parameters as clearly stated in the claim and analyzing and optical transmission fault and giving the state warnings having all recited optical power thresholds and attenuation thresholds as specifically stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martel et al. (US 10,659,178).
Fang (US 2018/0062703).
Cotanis (WO 2016/054183).
Ghaemi et al. (US 10,470,070).
Medeiros et al. (WO 2014/075725).
Cho et al. (WO 2014/185657).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 6, 2022